Case 8:21-cv-01242-GLS Document 3 Filed 05/19/21 Page 1of7

IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY

MICHELLE LONG
123 CROSS FOXES DR.
FORT WASHINGTON, MD 20744

Plaintiff,

v. Case No.:

MGM NATIONAL HARBOR, LLC
3950 LAS VEGAS BLVD. SOUTH

LAS VEGAS, NV 89119
SERVE ON:
CSC LAWYERS INCORPORATING
SERVICE COMPANY
7 PAUL ST.
SUITE 820
BALTIMORE, MD 21202

Defendant

COMPLAINT
(Premises Liability - Negligence)

I. INTRODUCTION
Plaintiff, Michelle Long, by and through counsel, Shari Cohen Boscolo and
CHASENBOSCOLO INJURY LAWYERS, brings this cause of action against Defendant MGM

National Harbor, LLC for damages resulting from negligence in maintaining their Property and

for the negligence of their agents.
il. JURISDICTION AND VENUE

1. This court's: subject matter jurisdiction over this action is based on Md. Cts. & Jud. Proc.

Code Ann. Section 1-501,

2. This Court's personal jurisdiction in this action is based on Md. Cts. & Jud. Proc. Code Ann.

Section 6-102 and 6-103.
3. Venue is properly vested in this Court pursuant to Md. Cts. & Jud. Proc. Code Ann. ‘Section

6-201 (a) and (b).
il, PARTIES
10.

11.

Case 8:21-cv-01242-GLS Document 3 Filed 05/19/21 Page 2 of 7

Michelle Long (hereinafter “Ms. Long”) is a femaie resident of the City of Fort Washington in
Prince George’s County, Maryland.

Upon information and belief, Defendant MGM National Harbor (hereinafter Defendant
“MGM”) is a Nevada corporation authorized to do business in the State of Maryland,
including Prince George's County, Maryland. This Defendant MGM engages in a regular
and ongoing course of conduct availing itself of economic benefits in the State of Maryland.

IV. STATEMENT OF FACTS

 

On June 2, 2019, at approximately 8:30 AM, Ms. Long was waiking through the lobby of the
MGM National Harbor located at 101 MGM National Ave., Oxon Hill, MD 20745 in Pritice
George’s County (hereinafter “the Premises’).

At that time, the lobby floor was wet as the floor had been recently mopped but not dried,
and the lobby area was not closed off for customers, nor were there any wet floor warning
signs, creating a dangerously slippery floor and hazardous condition for everyone on the

premises.
As Ms. Long was walking through the lobby, she slipped and fell on the wet floor causing

severe physicial and emotional injuries.

There were no warnings signs to alert customers of the slipping hazard of the dangerously
slippery floor, resulting in dangerous, and hazardous conditions for everyone on 7
premises. ~
Defendant MGM knew or should have known that the floor of the lobby was wet, as
Defendant MGM had contro! over inspecting, cleaning, mopping and drying the floors and
keeping the lobby floor reasonably dry.

Defendant MGM created the condition and allowed liquid fo accumulate on the floor while .
patrons were on the premises and using the lobby, without placing any matting to dry the

area, without mopping or otherwise drying the area, and without putting up any wet floor

warning signs.
Case 8:21-cv-01262-GLS Document 3 Filed 05/19/21 Page 3 of 7

12. At the time of the incident, Defendant MGM, its agents, servants and employees, owed Ms.
Long, an invitee, and everyone on its premises a duty to use reasonable care to see that the
, portions of the premises that invitees may use are kept safe and the premises are kept ina

reasonably safe condition.
13. Defendant MGM had the duty to have proper staffing to protect everyone on its premiees

from being injured.

14. Defendant MGM had the duty fo properly inspect its premises for slipping hazards to protect
everyone on its premises from being injured.

15. Defendant MGM had the duty to promptly clean liquid on the floors of its premises to protect
everyone on its premises from being injured.

16. Defendant MGM had the duty fo have visible wet floor warning Signs or make
announcements of dangerous conditions, such as slipping hazards to protect everyone on

its premises from being injured.
17. Defendant had the duty to promptly mop or dry liquid on its floors to protect everyone on its

premises from being injured.
18. Defendant had the duty to have proper matting to keep the floors of its premises dry to

protect everyone on its premises from being injured.
Defendant had the duty to use proper flooring and surface materials including special

finishes, mats, tapes, grooving, and texturing to protect everyone on its premises from being

19.

injured.
20. Defendant MGM had the duty, in general, to be reasonably careful in the choices it made

about maintaining its premises to protect everyone on the premises from being injured.
21. Defendant MGM had the duty, in general, to be reasonably careful in displaying wamings
about dangerous and/or defective conditions or slipping hazards of which it was aware or
had reason to know of to protect everyone on its premises from being injured.
22. Defendant had the duty to repair or replace any dangerous or defective conditions on its
premises to protect everyone on its premises from being injured. |
23. Defendant MGM had the duty to properly train its employees to protect everyone on ' the

premises from being injured.
Case 8:21-cv-01282-GLS Document 3 Filed os/19/2f Page 4 of 7

24. Defendant MGM had the duty to properly supervise its employees to protect everyone on its

premises from being injured.
25. Defendant MGM had the duty to hire safe, qualified employees to protect everyone onthe

premises from being injured.
26. Defendant MGM had the duty to only retain safe, qualified employees to protect everyone

on the premises from being injured.

27. Defendant MGM had the duty to close a lobby off to invitees when it has just been mopped
to allow time to dry and to protect everyone on the premises from being injured,

28. Defendant MGM had the duty to properly maintain its premises and not allow liquid to
accumulate on its floors leaving them dangerously slippery when wet to protect everyone on
the premises from being injured. no

29. Defendant MGM breached these duties by failing to use reasonable care to see that the
portions of the premises that invitees may use are kept safe and that the premises are kept

in a reasonably safe condition.
30. Defendant MGM breached these duties by choosing not to have proper staffing to protect

everyone on its premises from being injured.
31. Defendant MGM breached these duties by choosing not to properly inspect its premises for
slipping hazards to protect everyone on the premises from being injured. tee
32, Defendant MGM breached these duties by choosing not to to promptly clean liquid 0 on the
floors of its premises to protect everyone on its premises from being injured. wee
33. Defendant MGM breached these duties by choosing not to have wet floor or visible warning

signs or-‘make announcemenis of slipping hazards or other dangerous conditions to protect
everyone on its premises from being injured.
34, Defendant MGM breached these duties by choosing not to mop or dry tiquid on its floors to

protect everyone on its premises from being injured.
35. Defendant MGM breached these duties by choosing not to have proper matting to.keep the

floors of its premises dry to protect everyone on its premises from being injured.
36.

37.

38.

39.

40.

41.

42.

43.

45.

46.

Case 8:21-cv-01282-GLS Document3 Filed 05/19/21 Page 5 of 7

Defendant MGM breached these duties by choosing not to be reasonably careful in the
choices it made about maintaining its premises to protect everyone on the premises from
being injured. :
Defendant MGM breached these duties by choosing not to use proper flooring and surface
materials including special finishes, mats, tapes, grooving, and texturing to protect everyone
on its premises from being injured. :
Defendant MGM breached these duties by choosing not to be reasonably careful in
displaying warnings about dangerous and/or defective conditions or Slipping hazards of
which it was aware or had reason to know of to protect everyone on its premises from being
injured. es
Defendant MGM breached these duties by choosing not to repair or replace any dangerous
or defective conditions on its premises to protect everyone on Its premises from’ being
injured. :
Defendant MGM breached these duties by choosing not to properly train its employees to
protect everyone on the premises from béing injured.
Defendant MGM breached these duties by choosing not to properly supervise its employees
to protect everyone on the premises from being injured.

Defendant MGM breached these duties by choosing not to hire safe, qualified employees to
protect everyone on the premises from being injured.

Defendant MGM breached these duties by choosing not to only retain safe, qualified

employees to protect everyone on the premises from being injured.

. Defendant MGM breached these duties by choosing not to to close a lobby off to invitees

when it has just been mopped to allow time to dry and to protect everyone on the premises
from being injured.
Defendant MGM breached these duties by failing to properly maintain its premises end not
allow liquid to accumulate on its floors leaving them dangerously slippery when wet to
protect everyone on the premises from being injured.

As a direct and proximate result of the conduct of the Defendant's negligence, Ms. ‘Long

suffered severe, permanent, and uncompensated harms and losses. These harms. and
Case 8:21-cv-01282-GLS Document 3 Filed 05/19/21 Page 6 of 7

losses include past, present, and future pain, suffering, immobility and disfigurement. These
harms and losses caused and continue to cause Ms. Long to expend sums of money for
hospitals, physicians, and related care and treatment as well as lost wages. Mr. Long
suffered and continues to suffer from mental and emotional harms and losses, including
isolation, loss of mobility, anger, humiliation, fright, and anguish.

47. Ms. Long neither contributed to the violation of the safety rules which caused this fall nor

assumed the risk of the injuries sustained.

lV. STATEMENT OF CLAIMS

 

COUNT |
; (Negligence)
48. Plaintiff, Michelle Long, incorporates the allegations of paragraphs one through forty-seven

above and, in addition, avers that the negligence by Defendant MGM National Harbor, LLC
caused harm to Ms. Michelle Long and constitutes a failure to be reasonably careful,

allowing for monetary damages.

COUNT II
(Agency/Vicarious Liability)
49, Plaintiff, Michelle Long, incorporates the allegations of paragraphs one through forty-eight

above and, in addition, avers that the negligence by Defendant MGM National Harbor, LLC
and its agents/employees caused harm to Ms. Michelle Long and constitutes a failure to be

reasonably careful, allowing for monetary damages.

COUNT lil
(Negligent Hiring, Training, Retention and Supervision)
50. Plaintiff, Michelle Long, incorporates the allegations of paragraphs one through forty-nine

above and, in addition, avers that the negligent hiring, training, retention and supervision of
its employees/agents by Defendant MGM National Harbor, LLC caused harm to Ms, .

Michelle Long and constitutes a failure to be reasonably careful, allowing for monetary

damages.
co | (
Case 8:21-cv-01232-GLS Document 3 Filed 05/19/21 Page 7 of 7

VI. PRAYER FOR RELIEF
WHEREFORE, Michelle Long prays for a judgement in her favor against Defendant
MGM National Harbor and that damages be allowed in an amount equal to past, present and
future medical expenses, past present and future loss of wages, along with past, present, and
future pain and suffering in an amount exceeding SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00), plus interest from the date of the subject occurrence and costs of this suit together

with such other and further relief as this Court deems proper.

JURY DEMAND

Michelle Long demands a trial by jury on all issues presented.

Respectfully submitted,

CHASENBOSCOLO

By:

 

Shari Cohen Boscolo
scboscolo@chasenboscolo.com
7852 Walker Drive, Suite 300
Greenbelt, Maryland 20770
Telephone: (301) 220-0050
Facsimile: (301) 474-1230
Counsel for the Plaintiff
